Citation Nr: 0900417	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for 
service-connected right knee disability, from November 1, 
2007.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability, to include on an extra-schedular basis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to May 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January and June 2007 rating decisions in which the RO 
denied a TDIU and reduced the rating for the veteran's right 
knee disability from 50 to 10 percent, effective October 1, 
2007, respectively.  With regard to the TDIU, the veteran 
filed a notice of disagreement (NOD) in February 2007; the RO 
issued a statement of the case (SOC) in August 2007, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2007.  With regards 
to the right knee disability, the veteran filed an NOD in 
October 2007; the RO issued a SOC in September 2008, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.  In a 
September 2008 rating decision, the RO assigned a later 
effective date (November 1, 2007) for the reduced, 10 percent 
rating for the right knee disability.  

In June 2007, the veteran testified during a hearing before 
RO personnel, and, in September 2008, he testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.  

The Board's decision on the matter of the veteran's 
entitlement to restoration of the 50 percent rating for the 
service-connection right knee disability is set forth below.  
The claim for a TDIU (expanded, as explained below, as set 
forth on the title page) is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In January 2006, the RO assigned a 50 percent rating for 
service-connected right knee disability, effective July 22, 
2005; the rating was based on a December 2005 VA examination 
showing extension of the right knee was limited to 60 degrees 
with painful motion.

3.  An October 2006 VA examination revealed extension of the 
right knee limited to 10 degrees with painful motion; there 
was no additional limitation with repetitive testing.  

4.  Following the October 2006 VA examination, the RO 
proposed reducing the appellant's disability rating for the 
right knee from 50 to 10 percent.  

5.  A June 2007 VA examination revealed extension of the 
right knee was limited to 10 degrees with painful motion; 
there was no additional limitation with repetitive testing.  

6.  The RO implemented the reduction by rating decision in 
June 2007, with the reduction to 10 percent, effective 
October 1, 2007; a rating decision in September 2008 
determined that a later effective date of November 1, 2007 
was warranted for the reduction.

7.  Range of motion studies in October 2006 and June 2007 
(which effectively disclose improvement when compared with 
prior testing results) are consistent with the assignment of 
no more than a 10 percent rating for limitation of extension 
of the right knee.  




CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for 
service-connected right knee disability, from November 1, 
2007, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.71a, Diagnostic 
Code 5010-5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

By letter dated in January 2007, the RO advised the veteran 
that it proposed to reduce his monthly compensation benefits 
for his right knee disability.  He was advised that his 
compensation would remain at the present rate for 60 days and 
he could submit medical or other evidence showing why the RO 
should not make the reduction.  He was informed that the best 
type of evidence would be from a physician who recently 
treated or examined him.  He was advised to submit that 
evidence within 60 days.  He was also informed that he could 
request a personal hearing.  He was advised that if the 
hearing request was received within 30 days of the notice, 
the disability payments would continue at the current rate 
until the hearing was held and the testimony was reviewed.  
Accompanying the letter was a copy of the proposed rating 
reduction rating which included discussion of the evidence 
that was the basis for the proposed reduction.  The veteran 
requested a hearing, which was held at the RO in June 2007.  
Pursuant to the June 2007 rating action, the rating for the 
service-connected right knee disability was reduced from 50 
to 10 percent, effective October 1, 2007.  An August 2008 
post-rating letter informed the veteran how ratings and 
effective are assigned, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  The September 2008 SOC set forth the 
applicable provisions of 38 C.F.R. § 3.159 pertaining to VA's 
duties to notify and assist.

The Board finds that the January 2007 and August 2008 notice 
letters, along with the January 2007 proposed rating decision 
and the September 2008 SOC, adequately informed the veteran 
of the criteria for, and authority governing, rating 
reductions; the evidence needed to continue the 50 percent 
rating; and of his and VA's respective duties for obtaining 
evidence and to submit evidence and/or information in his 
possession to the RO.  After each document identified above, 
the appellant was afforded opportunity to respond.  The RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in September 2008 (as reflected in the 
SOC).  The veteran responded by requesting a hearing before a 
Veterans Law Judge of the Board and by submitting a copy of a 
January 2004 letter from the Social Security Administration 
(SSA), which informed him that he met the medical 
requirements for disability benefits.  The letter had been 
previously received and considered by the RO.  The hearing 
was held in September 2008 and the veteran and his 
representative did not indicate they had any other evidence 
to submit or which needed to be obtained.  Hence, the 
appellant is not prejudiced by the timing of VCAA-compliant 
notice.  See, e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006)
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal. Pertinent 
medical evidence associated with the claims file consists of 
post-service private and VA treatment records, and reports of 
VA examination and private evaluations.  Also of record and 
considered in connection with the appeal are the transcripts 
of the veteran's hearings and various written statements 
provided by the veteran, and by his representative, on his 
behalf.

 The Board acknowledges that, during the September 2008 
hearing, the veteran argued that his most recent VA 
examination was inadequate because the examiner did not use 
an instrument to measure the range of motion of his knee.  As 
will be discussed in greater detail below, the veteran 
underwent VA examinations in October 2006 and June 2007 by 
two different examiners and the results of the range of 
motion studies were consistent.  Extension of the right knee, 
the basis for the reduction, was the same on both 
examinations.  Hence, the Board finds no reason to question 
the methodology used by the examiners, especially in light of 
their knowledge and clinical expertise. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.   and any error in the sequence of 
events or content of the notice is not shown to prejudice the 
claimant or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter on appeal. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Initially, the Board notes that the record does not indicate, 
and the appellant does not contend, noncompliance with the 
procedural requirements for rating reductions.   See 38 
C.F.R. § 3.105(e) (2008).  Therefore, the Board will focus on 
the propriety of the reduction.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO 
makes a rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2008); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
50 percent rating at issue was in effect from July 22, 2005 
through October 31, 2007, a period of less than three years.    
As regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).  
In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  
Cf. Dofflemyer, 2 Vet. App. at 281-282.

The 50 percent rating for the veteran's right knee disability 
was assigned pursuant to  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 (2008).  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating.  38 C.F.R. § 4.27 (2008).  
Here, the evidence indicates the veteran has arthritis of the 
right knee with limitation of extension.  Diagnostic Code 
5010 applies to traumatic arthritis and Diagnostic Code 5261 
applies to limitation of extension of the knee.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2008).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5003 (2008).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 
5261 (2008).

Standard knee range of motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71a, Plate II (2008).

On VA examination in December 2005, the veteran reported 
right knee pain, weakness, stiffness, swelling, and 
occasional giving way and locking.  He wore a right knee 
brace and used a cane for assistance.  Range of motion of the 
right knee was to 120 degrees of active flexion and 135 
degrees of passive flexion with pain beginning at 120 
degrees; and to 60 degrees of passive extension and 50 
degrees of active extension with pain beginning at 60 
degrees.  Repetitive testing revealed range of motion to 120 
degrees of flexion and to 60 degrees of extension with pain 
at the endpoints.  X-rays revealed severe degenerative joint 
disease involving the right, primarily lateral joint 
compartment.  The diagnosis was right knee osteoarthritis.  

On VA examination in October 2006, the veteran reported 
similar symptoms as described above.  Range of motion of the 
right knee (measured passive and against gravity) was to 10 
degrees of extension (with pain throughout extension) and 60 
degrees of flexion (with pain beginning at 10 degrees and 
ending at 60 degrees).  There was no additional limitation of 
motion on repetitive testing.  

On VA examination in June 2007, the veteran reported similar 
symptoms as described above.  Range of motion of the right 
knee (measured passive and against gravity) was to 10 degrees 
of extension (without pain) and 70 degrees of flexion (with 
pain beginning at 65 degrees and ending at 70 degrees).  
There was no additional limitation of motion with repetitive 
testing.  

Given the results shown in October 2006 and June 2007 - the 
only medical evidence reflecting the severity of the 
veteran's right knee disability during the time period in 
question - the RO appropriately determined that no more than 
a 10 percent rating for limitation of extension of the right 
knee was assignable from November 1, 2007.  Accordingly, the 
Board must conclude that, as the reduction in rating from 50 
percent to 10 percent was proper, the criteria for 
restoration of the 50 percent rating from November 1, 2007, 
are not met.



ORDER

Restoration of a 50 percent rating for service-connected 
right knee disability, from November 1, 2007, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the veteran's claim for a TDIU is warranted.

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The disabilities for which the veteran currently has 
compensable ratings are hypertension (rated as 10 percent 
disabling) and service-connected right knee disability (rated 
as 10 percent disabling).  

Initially, the Board observes that the percentages 
requirements of 4.16(a) have not been met. However, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities (per 38 C.F.R. §§ 3.321(b) and 4.16(b)).  During 
the September 2008 hearing, the veteran requested that his 
claim for a TDIU be given extra-schedular consideration.  The 
Board finds that the  RO should do so, in the first instance, 
to avoid any prejudice to the veteran.

The Board also finds that prior to adjudicating the claim, 
further development of the claim remaining on appeal is 
warranted.  

A review of the claims file reveals that there may be 
pertinent Federal records outstanding.  As mentioned, the 
veteran submitted a copy of a January 2004 letter from the 
SSA, which indicates the veteran met the medical requirements 
for disability benefits, but SSA was determining whether he 
met the non-medical requirements.  SSA found the veteran 
disabled due to obesity, arthritis of the right knee, and 
high blood pressure.  In September 2006, the RO requested all 
treatment records from SSA, but did not receive a response.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
regarding the claim for disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted prior to adjudicating 
the claims for an increased rating for the right knee 
disability and a TDIU (to include arranging for the veteran 
to undergo VA examination, if appropriate).

As a final matter, the Board points out that, in light of the 
Board's decision denying restoration of the 50 percent 
rating, and the veteran's September 2008 Board hearing 
testimony as to the current severity of his right knee, the 
Board finds that a claim for an increased rating for the 
right knee disability has been raised.  As this matter has 
not been adjudicated by the RO, it is not currently before 
the Board.  However, as an increase in the rating assigned 
for the right knee could well impact the TDIU claim on appeal 
(see  38 C.F.R. § 4.16(a)), , the Board finds that the claim 
for a TDIU is  inextricably intertwined with the claim for 
increase, and that both  claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).   The Board notes that, when  adjudicating the 
claim for increase, the RO should consider the applicability 
of alternative diagnostic codes for evaluating the right knee 
disability, as well as  whether separate ratings are 
warranted for arthritis and instability of the knee,  under 
Diagnostic Codes 5003 and 5257 (see VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998)) and/or for limited extension and flexion of 
the knee under Diagnostic Codes 5261 and 5262 (see VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004)).

After the RO has adjudicated the claim for an increased 
rating for the right knee disability, the RO should give the 
veteran and his representative notice of the decision, and 
opportunity to perfect an appeal as to that issue.  The Board 
emphasizes to the veteran that, if he wishes to pursue an 
appeal of any issue not currently in appellate 
status-specifically, the claim for an increased rating for 
the right knee disability-a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, as 
well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
veteran's claim for a TDIU.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
adjudicate the claim for an increased 
rating for service-connected right knee 
disability.  

5.  If the claim for an increased rating 
for the right knee disability is not 
granted to the veteran's satisfaction, the 
RO must notify the veteran and his 
representative of the decision and advise 
them of the veteran's appellate rights. 

The veteran and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal 
(consisting of a timely NOD, and, after 
issuance of an SOC, a timely substantive 
appeal) must be perfected.  While the RO 
must furnish the veteran the appropriate 
time period in which to do so, the veteran 
should perfect an appeal of the claim for 
an increased rating for the right knee 
disability, if desired, as soon as possible 
to avoid unnecessary delay in the 
connection with his current appeal.

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a TDIU, 
to include on an extra-schedular basis 
(pursuant to .F.R. §§  3.321 and 4.16(b)), 
in light of all pertinent evidence and 
legal authority.

7.  If the claim for a TDIU remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.

8.  The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for an increased rating 
for the right knee disability, or the time 
period for doing so has expired, whichever 
occurs first.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE  E. MONROE

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


